Citation Nr: 0725211	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether the termination of the veteran's VA non-service-
connected disability pension benefits was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to October 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 letter from VA's Pension Center 
in Milwaukee, Wisconsin, that proposed to terminate the 
veteran's VA non-service-connected disability pension 
benefits.  In May 2005, the Pension Center issued another 
letter, which effectuated the termination of these benefits 
as of January 1, 2003.  The veteran filed a notice of 
disagreement, and in October 2005, VA's Pension Center issued 
a statement of the case on the issue of whether the 
termination of the veteran's VA non-service-connected 
disability pension benefits was proper. 

As discussed below, the veteran has withdrawn the appeal of 
the discrete issue of whether the termination of his VA non-
service-connected disability pension benefits was proper.  
However, in August 2005, he replied to a May 2005 letter from 
VA's Debt Management Center that notified him that he had 
been overpaid $22,855 in VA non-service-connected disability 
pension benefits.  He stated that he was seeking a waiver of 
recovery of the overpayment of $22,885 in VA non-service-
connected disability pension benefits because of financial 
hardship.  Meanwhile, he has also specifically stated that he 
is not appealing the determination of the validity of the 
overpayment.  Cf. Schaper v. Derwinski, 1 Vet. App. 430, 434-
35 (1991) (if appellant asserts invalidity of an overpayment, 
the matter of whether the overpayment was properly created 
must be addressed before a claim for waiver of an overpayment 
may be adjudicated).  The issue of whether he should be 
granted a waiver of recovery of the overpayment of $22,855 in 
VA non-service-connected disability pension benefits has not 
been previously adjudicated.  Rather, the sole issue that has 
been adjudicated has been whether the termination of the 
veteran's VA non-service-connected disability pension 
benefits was proper.  Therefore, the Board refers the request 
for a waiver of recovery of the overpayment based on 
financial hardship to the RO for consideration in the first 
instance, as appropriate.



FINDINGS OF FACT

In July 2007, the veteran withdrew his appeal of the claim of 
whether the termination of his VA non-service-connected 
disability pension benefits was proper.
 

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of 
whether the termination of the veteran's VA non-service-
connected disability pension benefits was proper.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must dismiss the claim of whether the termination 
of the veteran's VA non-service-connected disability pension 
benefits was proper.
 
The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be made 
by the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Such withdrawal of a substantive appeal 
must be on the record at a hearing; otherwise, it must be in 
writing.  38 C.F.R. § 20.204(a).

In this case, VA's Pension Center notified the veteran in 
December 2004 that it was proposing to terminate his VA non-
service-connected disability pension benefits because of 
excessive income (specifically, income from the Social 
Security Administration).  In May 2005, VA's Pension Center 
effectuated the proposed termination of the veteran's VA non-
service-connected disability pension benefits, effective as 
of January 1, 2003.  In July 2005, the veteran filed a notice 
of disagreement with the termination of these benefits.  In 
October 2005, VA's Pension Center issued a statement of the 
case.  The veteran then perfected his appeal with a timely 
substantive appeal in January 2006.  However, in July 2007, 
the veteran specifically withdrew his appeal of this issue 
(termination of his VA non-service-connected disability 
pension benefits).

Since the veteran has withdrawn his appeal as to the issue of 
whether the termination of the veteran's VA non-service-
connected disability pension benefits was proper, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.  Accordingly, the Board 
dismisses this issue.

But as the Board noted above, the claims folder indicates 
that the veteran filed a timely request for a waiver of 
recovery of an overpayment of $22,855 in his VA-non-service-
connected disability pension benefits.  He has specifically 
stated that he is not challenging the validity of the 
overpayment; rather, he only seeks a waiver of the recovery 
of that overpayment.  As discussed above, the Board has 
referred his matter to the RO for its consideration in the 
first instance, as appropriate. 




ORDER

The appeal of whether the termination of the veteran's VA 
non-service-connected disability pension benefits was proper 
has been withdrawn and is therefore dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


